 BOOKLAND, INC.Bookland,Inc. and Local 1459,Retail Clerks Interna-tional Association,AFL-CIO. Case 1-CA-10085October 23, 1975DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNING AND PENELLOOn March 27, 1975, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision and an answering brief opposing Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, except as modified herein, and to adopt hisrecommended Order.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act bycoercively interrogating employees concerning unionmattersand by promising and granting wageincreasesand other economic benefits for thepurpose of undermining the union organization driveof its employees. We further agree with the Adminis-trativeLaw Judge's conclusion that issuance of abargaining order is appropriate in this case. In sodoing,however,we rely on the Board's recentdecision inTrading Port, Inc., 2in which we conclud-ed that when an employer refuses to recognize andbargain with a union which represents a majority ofitsemployees in an appropriate bargaining unit,while simultaneously engaging in misconduct whichundermines the union's majority status and preventsthe holding of a fair election, we will order theemployer to bargain as of the date it embarked on aclear course of unlawful conduct. Here Respondentcommenced its course of unlawful conduct oniThe Respondent has exceptedto certaincredibility findings made bythe Administrative Law Judge. It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderanceof all therelevantevidenceconvinces us that the resolutionsare incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F 2d 362 (C A 3, 1951). We havecarefully examinedthe recordand findno basis forreversinghis findings.2219 NLRB No. 76 (1975).3All dates hereinafter are in 1974 unless otherwise indicated*Chairman Murphy andMemberPenello do not decide whether or notRespondent refused to bargain in violation of Sec.8(a)(5) of the Actinasmuch as the complaint contained no allegationto that effect and assuch a finding wouldnot affectthe remedy herein as allof Respondent's221 NLRB No. 1135August 1, 1974,3 and the Union demanded recogni-tion on August 7. However, inasmuch as the Uniondid not attain majority status until August 11, weshall order Respondent to bargain, upon request, asof that date rather than the date of the demand?Respondent contends that the authorization cardssigned by nine of its employees are invalid andtherefore may not be counted in determining whethertheUnion had majority status. In support of thiscontention,Respondent argues that the cards ofChicopee store employees Clark, Plouffe, Gdula,Barra,B.Whillette,W. Willette, Buchanon, andLaramee are invalid because Store Manager JudyBarrett permitted Union Representatives Rivkin andCaracciola to solicit signaturesin anarea of the storewhich could be entered only with the expresspermission of the manager, thus indicating toemployees that she supported the Union's organiza-tional campaign. We find no merit to this argument.It is well established that the mere granting of accessto the employer's premises to union representativesdoes not constitute unlawfulassistance.5Respondent further contends that the cards ofemployees Clark, Gdula, and Cadette may not berelied upon to establish the Union's majority statusbecause they were signed in reliance on materialmisrepresentationsmade by union representatives.The record establishes that Cadette was told that"the purpose of signing the card was to indicate whowas interested in having a union," and that Clarkwas told at the time she signed that the card "meantthat we would let [the union representative] go andtalk to Mr. Zanger [Respondent's president] for us."We find that neither of these statements by the unionrepresentatives soliciting signatures constitutes amisrepresentation as to the purpose of the cardswhich, on their face, clearly specified that the Unionwas authorized by the signer "to represent me for thepurposes of collective bargaining, respecting rates ofpay, wages, hours of employment or other conditionsof employment in accordance with applicable law."Gdula, however, testified without contradiction thatthe union representative who solicited her signaturetold her that "the only thing the card was for was sothat the Union could keep in touch with us throughliterature of what was going on in the union itself'unfair laborpractices are otherwise individually remedied by our adoptionof the Administrative Law Judge's recommendedOrder, cf.Baker Machine& Gear, Inc.,220 NLRB No. 40 (1975).Member Fanning concurs in findingthatthe Respondent had a lawful obligation to bargain on August 11, butemphasizes that hisfindingis based upon his view that underN.LKB. v.Gissel Packing Co., Inc,395 U.S. 575 (1969), an employer violates Sec.8(a)(5) of theAct when in circumstances such as those presented herein itrefuses torecognize and bargain with a union whose majority status isestablished by cards, whetheror not the unfair labor practices triggering thefinding thatthe employer was under an obligation to bargain occur before,at the same time,or after the actual refusal to bargain.5Evans Super Markets, Inc.,171 NLRB1528 (1968). 36DECISIONSOF NATIONALLABOR RELATIONS BOARDand that "I specifically, asked him if it meant that wewanted a union here; and he said no. It doesn't meanthat at all." Gdula further testified that she did notread the card before signing it. From the foregoingwe find that Gdula signed the card in reliance uponthe -union representative's misrepresentation as to thecard's purpose, and that, therefore, "Gdula's card isinvalid.Despite this fording, however, we observethat the Union had obtained valid authorizationcards from 19 of the 35 unit employees by August 11.Accordingly, our finding that Gdula's card is invaliddoes not affect the, Union's majority status and ourissuance of a bargaining order herein.Finally, - Respondent, contends in its brief to theBoard that a bargaining order is not warranted inthis case because the Union engaged in various actsof misconduct and violence which were the basis of acharge.against the Union filed by Respondent withthe Regional Office.6 Inasmuch as Respondent failedto adduce any evidence of union misconduct'at thehearing in the instant-case, although it had ampleopportunity to, do so, we conclude that Respondent'smere allegations of misconduct on the part of theUnion do not. constitute grounds for withholding abargaining orer in this case.?ORDERPursuant to Section 10(c) of the National LaborRelations' Act as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of'-the Administrative Law Judge andhereby orders that the Respondent, Bookland, Inc.,Holyoke, Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.,d This charge in Case l-CB 2830 was subsequently settled by the Unionand the Regional Office. Respondent's appeal to the General Counsel wasdenied.7Coronet Casuals, Inc.,207 NLRB 304, 317 (1973).DECISIONSTATEMENT OF THE CASERALPHWINKLER,Administrative Law Judge: Uponcharges filedby Local 1459,Retail,ClerksInternationalAssociation,AFL-CIO,herein theUnion,a complaintissued by the General Counsel onNovember 19, 1974, andan answer filedby Bookland,Inc., herein the Respondent,a hearing was held in Holyoke,Massachusetts,on January21-22, ^1975.-Upon the entire record in the case,includingmyobservation of the demeanor of the witnesses and uponconsiderationof briefs,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Massachusetts corporation engaged inthe retail sale of books and related products in Holyoke,Chicopee, and Northhampton, Massachusetts. I find, asthe parties agree,, that Respondent meets the Board'sjurisdictional standards and that Respondent is engaged incommerce within Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal 1459,RetailClerks InternationalAssociation,AFL-CIO,herein called the Union,is a labor organizationwithin Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(1) of -the Act by interrogating employees concerningunion activities and by promising and granting economicbenefits to discourage such activities, and that it alsoviolated Section 8(a)(1) and (3) by constructively discharg-ing Jane Cody. Alleging that a majority of employees in athree-storeunithad designated the Union as theirbargaining representative on or about August 11, 1974, theGeneral Counsel also urges that a bargaining order 'bedirected on the basis ofSteel-Fab, Inc.,212 NLRB 363(1974).The parties agree in this latter connection that allfull-time and part-time employees at Respondent's threestores constitute an appropriate bargaining unit and thatthere were 35 employees in this multistore unit on August11, 1974.All events in the following recital occurred in 1974 unlessindicated otherwise.A.Sequence of EventsOn July 26 and 28, Union Representatives RobertRivkin and Paul Caracciola held organizational meetingswith Respondent's employees, and they visited Respon-dent's three bookstores during the week of July 29. Ontheir visit to the Holyoke store on July 30, Rivkin andCaracciola introduced themselves to Store Manager TerryMurphy; they informed Murphy of the organizationalcampaign, and inquired whether they could speak with, theemployees.Murphy said he would ascertain from theemployees what their union sentiments were and that hewould advise Rivkin and Caracciola accordingly. Rivkinand Caracciola returned on August 1, and' Murphyinformed them that the employees were purportedly notinterested in the Union and that Rivkin and_ Caracciolawould not be allowed to talk to the employees on the storepremises.Rivkin and Caracciola were at the Chicopeestore on July 30 and informed Store Manager Judy Barrettof the organizing campaign, whereupon Barrett permittedthem to talk to employees.Rivkin and Caracciola went to the Northhampton storeon July 31, on which occasion they spoke to some of theemployees but did not see the store manager, DorisDrozdal. They returned the following day, August 1, andMrs. Marilyn Zanger was present at the time. Mrs. Zanger BOOKLAND,INC.37is the Respondent's Treasurer and a corporate stockholderand the wife of Respondent President Martin Zanger; shewas not employed by Respondent during the periodrelevant in this case;and she testified she was in theNorthhampton store on August 1 to select reading materialfor her own use. According to Mrs.Zanger's testimony, sheexchanged a few wordswith Rivkin and Caracciola outsidethe storethat day, having nothing, in effect, to do with theemployees'union activitiesand she testified she did notknow who themen were orthat they were unionrepresentatives.Mrs. Zanger alsotestified that she hadseparateconversationsthatday with NorthhamptonemployeesHenry Walz and Miss Rebecca Pontbriand.While chatting with Pontbriand, according to Mrs.`Zanger,Pontbriand mentionedhaving personal problems and thatshe offeredto discussthese problems with Pontbriand.Mrs. Zanger testified that Pontbriand then said that she,Pontbriand,wasn'tbeing paid "properly" and had notreceived an individual wage increasepromised to herseveralmonthsearlier and thatMrs. Zanger replied shewould tell Mr.Zangerabout the promisedwage increaseand that she"guaranteed" Pontbriand that Mr. Zanger"would takecare of thispromise."The conversation withWalz, accordingtoMrs. Zanger, occurred while she andWalz were walkingto a nearbyestablishmentto purchase astoolfor the Northhampton bookstore.Mrs.' ZangertestifiedthatWalz began telling her "thingsthatwerebothering him," particularlyconcerning a raise promisedhim whichhe had not received, and thatshe "promised"Walz to callthe matter to her husband's attention and thather husband"will definitely look into this and take carei ofthis if there are problems."According to Mrs. Zanger,' shedid not returnto the Northhamptonstore thenext day.BothMr. and Mrs.Zanger testified that Mrs. Zangerinformed Mr. Zanger laterthat day ofthe promises madeby her toWalz andPontbriand and that she expected Mr.Zanger to make good these promises.'(Mr.Zanger,statedearly in the hearing that he does not discuss "storebusiness"with his wifeand Mrs.Zanger testifiedthat shenever participates in those affairs.)-Now to recountwhat I find to be the credible version ofthe aforementioned events involving Mrs. Zanger's activi-ties inthe Northhampton store on August 1 and 2. Mycredibilityresolutions on this and all other matters arebased bothonmy demeanor observations and thetestimony of all witnessesand upon consideration of theentire sequenceof events.Rivkin and Caracciola credibly testified as follows, withcredible corroborating testimony by Walz concerning somematerial circumstances:At the Northhampton 'store onAugust 1,Rivkin and Caracciola identifiedthemselves asunion representatives to Mrs. Zangerand informed her ofthe organizationalactivityamong Respondent'semploy-ees.Mrs.Zanger suggestedthat any furtherdiscussion takeplace on the-sidewalk outsidethe storebecauseshe didn't"want the employees to hear." Rivkin then explained toMrs. Zanger that the employees wanted a union in order toachieve such economicbenefitsas sick leave,insurancecoverage,betterwages,and otheritems.Mrs: Zangerreplied that Respondent'sdoor is "always open" to theemployeesand they couldalwaysbring theircomplaints toher or her husband and that the. latter would take care ofsuch matters.When the unionrepresentativesdeparted, according toWalz' credible testimonywith credible circumstantialcorroboration by Miss Pontbriand and employee RichardWinquist, Mrs. Zanger escorted Walz to the backroom ofthe store and inquired what wasgoing on andwhat theemployees' problemswere.Walz repliedthat someemploy-ees were interestedin the Union because of "low pay; noholidays;no sick leave,no benefits; this sort of thing."Mrs. Zangersaid shewould informher husband of thesituationand that he"would do somethingabout it." Thatconversation concluded,and Mrs.Zanger nextinvitedMissPontbriand into the backroom,according to thelatter'scredible testimony with credible corroboration ofcircumstancesby Walz and Winquist.Mrs. Zanger openedthe ensuing conversationwith "this isyour big chance totellme what your problems are," and Pontbriand men-'tioned"low" wages and a failure to receive a wageadjustment promisedher 5 weeks before. The Union wasmentioned several times,and Mrs.Zanger inquired howmany employees "were for the Union."Mrs. ZangerpromisedPontbriand 5weeks retroactivepay at 10 centsan hour and said that her husband "would takecare of hisemployees."Mrs. Zangerthen approached Winquist on thesalesfloor and toldhim, according to the latter's credibletestimony, that he "was not to talk to union people oncompany time."The next day (August 2),according to Pontbriand'scredible testimony,Mrs. Zangertold Pontbriand that shehad mentionedtheir previousday's conversation to herhusband and that Mr.Zanger was going to "come aroundand talk to all of his employees." That same day at theNorthhamptonstore,Mrs. Zangerinvited employee JaneCody to the backroomand, accordingto Cody's trustwor-thy 'testimony,Mrs.Zanger questionedherabout"problems of the store." Cody repliedthat "there were lowwages and no benefitsand basicallythe same thing thateveryone else had told her."On August1,meanwhile,Respondent posted a hand-written noticeto employees-in all three stores.This noticestated that,"Effective August1st all employees of this storeworking onlegal holidays will be paid at the rate of timeand one-half." Zanger's explanation for this notice is that astoremanagerhad told him of difficultyin gettingemployeesto work onJuly 4 and that"we would soon facethis problem, on LaborDay again," and that he directedposting ofthe notice on that datebecause of his plans to beout of townduring mostof August.On Augusts2,Respondent posted the following notice ineach ofits stores:It has cometo my attentionthat certain inequities haveoccurred in our pay structure,primarilybecause of lackof a formalprogram and lackof directcommunicationbetween top management and our employees.In order to correct this situation and any otherproblemareas which may exist,I plan to visit each store in the.next week in order to communicatedirectlywith all ofmy employees regarding their problems and to 'takeprompt affirmative action to correct them.Martin Zanger 38DECISIONSOF NATIONALLABOR RELATIONS BOARDZanger testified that he posted this August 2 notice as aresultofMrs.Zanger's reportto him concerning herpreviousday'sconversationwith Walz and Pontbriand.-On August 2 through August 5, Zanger visited the threestores and conducted separate discussions in the backroomwith all 35 employees. Each conversation lasted about 45minutes,and Zanger testified that he questioned theemployees concerning their problems and grievances, andtold them,as hisAugust 2 notice had stated, that he wouldcome up with a program of changed working conditions tocorrect the 'situation. The interviews covered the completerangeof terms and conditions of employment, and amongthe complaints raised by employees during these-interviewswere wage inequities,no paid holidays, no health insur-ance, no seniority, and no sick -leave.. Zanger, testified thattheUnion was not mentioned at these interviews, and,many of the employees testified to 'such effect concerningtheirowndiscussionswithZanger.However,Codycredibly testified that she told Zanger during her interviewthat the Union was Zanger's only'reason for holding theseinterviewsand that Zanger said that was not so and added,"off the record, but all they want is your initiation fees";and during his interview, according to Weltman's credibletestimony,Weltman told Zanger that the employeesweren't trying to "rip you off" and there wouldn't be aneed for a union if they got a "fair shake."On August 6, Respondent posted in each store thebulletin setforth in Appendix A attached hereto, acid italso distributed copies of this bulletin with employees'paychecks , a week later. This bulletin, according toZanger's testimony, was "a result of all those meetings[between August 2 and` 5 ] and, the notes I made and theconclusionsI reached. I felt that the gripes and the needswere urgentand that urgency had been expressed to me bythe employees that I should come up with something prettyquick becausepeoplewere really upset" Responderconcedeswith reference to this August 6 bulletin that thefollowing items either are completely new or involveimprovementsof existing conditions- wage policy, lifeinsurance,health insurance, wage reviews, sick leave, paidvacations, -and holiday pay. Also immediately followingZanger'smeetingwith employees, Respondent gave allemployees a wage increase, effective August 1 and 2, andfive employees received retroactiveincreases as well.On August 7, Zanger rejected a request made that day bytheUnion that he recognize the Union as bargainingrepresentative of Respondent's employees.,Claiming a complete lack of knowledge of the employ-ees'organizationaleffortsuntil the Union requestedrecognitionon August 7, Zanger testified, as alreadyindicated, that his own aforedescribed activities stemmedsolely fromMrs: Zanger's report to him concerning herconversations' withWalz and Pontbriand on August 1.StoreManagersTerryMurphy and Judy Barrett alsotestified in this connection that they had not, informedZanger of the union representatives' visit to their respectivestores during the week of July 29, and Doris Drozdal,manager ofthe third store, testified she did not hear of anyunion activitiesuntil after, August 12. Zanger's explanationfor, the alacrity with which he purportedly acted on hiswife's report is set forth above in connection with hisAugust 6 memorandum to employees, and he furthertestified that he runs severalbusinessesand makes "a lot ofdecisions" and makes them "quickly."On August 8, employee Michael Weltman protested toMr. Zanger that many of the employees work fewer than30 hours weekly and that many items in Respondent'sAugust 6 bulletin, (Exh. A) were therefore inapplicable tothem. Zanger replied, according toWeltman's credibletestimony, that the mentioned bulletin was merely "thefirst in a series. This -isallI could put together in a fewdays, but there would be more." Zanger went on to saythat he had other "ideas" but was "now prevented frominitiating or—implementing or discussing them because he'snow been served notice by the Union."The foregoing preponderantly establishes, and in myopinion no other finding is permissible on this record, thattheZangerswere aware by August 1 of the unioncampaign and that Respondent took immediate action toundermine the organizing drive. While there are lawfulmeans by which an employer may opposeorganizingactivities of'its employees, it may not do so by granting orpromising to grant economic benefits and by interrogatingemployees, concerning union matters in such unlawfulcontext. I accordingly find that Respondent violatedSection 8(a)(1) by Mrs. Zanger's interrogation of employ-ees concerning union matters, by Mr. and Mrs. Zangers'promises to redress employees' complaints and improvetheir employment situation, and byMr. Zanger thengranting wageincreasesto all employees and retroactivewage payments to some` and announcing other new' orimproved employment benefitsin hisAugust 6 notice toemployees.N.LRB. v. Exchange"Parts Co.,375 U.S. 408,408-409'(1964);N.L.R.B. v. Gissel Packing Co., Inc.,395U.S. 575, 583 (1969);N.L.R.B. v. Eugene Yokel! andet al.,387 F.2d 751, 755 (C.A. 2,1967);Texaco, Inc. v.N.L.R.B.,436 F.2d 520, 525 (C.A. 7, 1971);AceAikireFreight Lines, Inc. v. N.L.R.B.,431 F.2d 280, 284 (C.A. 8,1970);'N.LRB: v. Deutsch Company,445 F.2d 901, 904(C.A. 9,197 1);InternationalHarvester Company,179 NLRB753 (1969).B.Jane' Cody's "Discharge"The General Counsel alleges that Respondent construc-tivelydischarged Jane Cody on or about September 3.Miss Cody testified that she had made the original contactwith the Union - although there is no reasonable basis forinferring Respondent's knowledge of such fact - and it isrecalled that she was one of the employees with, whom Mrs.Zanger had a conversation about store "problems" onAugust 1 or 2, and that Miss Cody told Mr. Zanger, duringthe latter's individual interviews with all employees thatweekend, that the Union was Zanger's only reason forconducting the interviews. Cody signed a union card, asdid 24 other employees.Cody was a part-time employee, originally working fournights weekly for a total of 20 hours. Sometime before theadvent of the Union that summer, Cody informed her storemanager,MissDrozdal, that she would be attendingcollege in the fall and she inquired whether she could BOOKLAND, INC.,reduce her workweek to 5 or 10 hours depending on herschedule ofclasses;Cody also mentioned that she wouldprobably want to, work only 5 hours a week on Fridayevenings.Drozdal said that she thought something couldbe arrangedbut that they wait until. Cody's schedule ofclasseswassettled.The matter was thus left, with nodefinite arrangements agreed upon, although Drozdal didindicatethere might, be a question about working only onFriday evenings. Eventually, and several conversationslater,Drozdal told Cody (this occurred after the Union'sappearance) that Cody could not work fewer than 15 hoursweekly,and certainly not a 5-hour week on Fridayevenings.Drozdal testified, as she also explained to Cody,that Friday is the busiest night of the week and that a storeemployee working only on Friday evenings could not keepabreast of the changing inventory of books and effectivelyhandle the trade. On or about September 3, Cody informedDrozdal that she was quitting because of Drozdal's refusalto meet her own.(Cody's) requested hours and time.Miss Drozdal and Mr., Zanger both testified, in effect,that Drozdal alone made the decision respecting Cody butthat Drozdal did check out the matter with Zanger beforegiving Cody the final word. Their explanation, which Iaccept,was that Drozdal had been rebuffed by hercorporatesuperiorsin connection with another matter -described in the record, but unnecessary to discuss here -and that she wanted the security of Mr. Zanger's approvalin order to avoid another similarancident. While the recordshows that other-employees worked fewer than 15 hoursweekly, it is also noted that some of Respondent'semployees went out on a union-recognition strike some-time in August and that the strike was still in progress atthe time Cody gave notice of her "quit." After thecomplaint issued herein,Respondent, offered Cody re-instatement"on one or two nights per week," and Codyresumed employment-a week or so later, working 10 hoursweekly on Thursday and Saturday nights.Upon the foregoing and the entire record herein, I findthat the record does not preponderantly establish thatRespondentbrought about Cody's "quit" for ^ union orother statutorily protectedreasons,and I accordinglyconclude that-Respondent did not constructively dischargeher.CONCLUSIONS OF LAW1.Respondent is an employer within Section 2(6) and(7) of the Act.2.The Union is a labor organization within Section2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Actby coercively interrogating employees concerning unionmatters and by promising and granting wage increases andother economic benefits for the 'purpose of underminingthe union organization drive of its employees.4.The aforesaid unfair labor practices affect commercewithin Section2(6) and (7) of-the Act.5.Respondent did not unlawfully discriminate againstJane Cody.TYE RSMEDY39Having found that Respondent has engaged in unfairlabor practices violative of Section 8(aXl) of the Act, Ishall recommend that it cease and desist therefrom andpost appropriate notices in order to effectuate the policiesof the Act. For the followingreasons,I also grant theGeneral Counsel's request for aSteel-Fabbargaining order(212 NLRB 363 (1974)).- I find, as the partiesagree, that "all- full time and parttime employees of Respondent employed at its retail storeslocated at 2217 Northhampton Street, Holyoke, Massachu-setts; 1490 Memorial Drive, Chicopee, Massachusetts; andin the King's Gate Plaza, Northhampton, Massachusetts,exclusive of managers, executive, administrative, profes-sional employees, guards and all supervisors as defined inSection 2(11) of the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act." The parties also agree that therewere 35 employees in this unit as of August 11, 1974. It isrecalled that Respondent rejected the Union's recognitionrequest on August 7, 1974. By that date 15 of the 35employees in the bargaining unit had signed cardsdesignating the Union as their bargaining representative.Fivemore employees, signed authorization cards in thenext few days, so that 20 employees had designated theUnion by August 11.TheSteel-Fabcase is the Board's decisional progeny ofthe Supreme Court's holding inN.L.R.B. v. Gissel, supra.Discussingthe propriety of abargaining order upon thebasis of unfair labor practices, the Court-held that suchorder is appropriate on the basis of a majority cardshowing in an appropriate unit, both in "exceptional casesmarked by `outrageous' and `pervasive' unfair laborpractices" which are , so coercive "that a fair and reliableelection cannot be held," and in "less extraordinary casesmarked by less pervasive practices which nonetheless"make "the possibility of erasing the effects of past practicesand of ensuring a fair election ... by the use of traditionalremedies.slight" (395U.S. at 613-614). Finally, theCourt observed that "there is still a third category of minorof less' extensive unfair labor practices which, because oftheirminimal impact on the election'machinery, will notsustain abargainingorder" (id at 615).The General Counsel urges that the present case fallswithin the first two categories described by the' SupremeCourt, while the Respondent contends - even assumingthe unfair labor practices found here - that the case fallswithin the "third categoryof minor or less extensive unfairlabor practices" having "minimal impacton the electionmachinery" and Respondentalso citesin this connectionLinden Lumber Division, etc. v. N.L.R.B.,419 U.S: 301(1974).Respondent, thusargues,inter alia,that "the cardauthorization vote actually increased after August 6th,which certainly proves that the increased wages andbenefits posted on that date did not dissipate the allegedvote for the Union."The situation involved hereis - similarto that inInternationalHarvester Company,179 NLRB 753 (1969)where the employer interrogated employees concerning theunion and questioned them about complaints and griev- 40DECISIONSOF NATIONALLABOR RELATIONS BOARDantes and then took immediate steps "to correct saidgrievances and complaints." The Board held as follows:We are satisfied that a bargaining-order is warrantedon the facts in this case under the latter standard ofGissel.Thus,the Respondent,upon being confrontedwith the Union's demand for recognition,which wasclearlysupportable,embarked upon a deliberatecampaign to undermine the Union'smajority status.The Respondent utilized the forum of an assembledmeeting of the store employees to interrogate theemployees,and, subsequently,ascertained their com-plaints and grievances,which were of long-standingduration,and immediately corrected them,in violationof Section 8(a)(1) of theAct.Theseunfair laborpractices,which,although perhaps not extensive innumber,nor heinous in character,nevertheless weredeliberately and calculatedly designed to interfere withthe employees,designation of their bargaining repre-sentative.There arefew unfairlabor practicesso effectivein cooling employees' enthusiasm for a union than theprompt remedy of the grievances which prompted theemployees'union interestin the first place.Under suchcircumstances,Respondent's unlawful conduct tendedto undermine the Union's majority and impede theelection process, and thus the possibility of erasing theeffects of the past unfair labor practices and of ensuringa free election by the use of traditional remedies isslight.We therefore find, on balance, that the employ-ees'sentiment,expressed through die, membershipapplications and the paid initiation fees, is a morereliable measure of employee desires, and that statutorypolicies are better effectuated by issuing a bargainingorder in thiscase. [Emphasis supplied.]Accord:Texaco Inc.,178 NLRB 434, 435, enfd. 436 F.2d520, 525 (C.A. 7, 1971);Tower Enterprises, Inc., d/b/aTower Records,182 NLRB 382, 387, enfd. 79 LRRM 2736(C.A. 9, 1972);Skaggs Drug Centers, Inc.,197 NLRB 1240,1241, enfd. 84 LRRM 2384 (CA. 9, 1973). And for fullyexplicated reasons which are equally applicable here, theBoard has also held thatGisselbargaining orders may beappropriately directed even though a majority of employ-ees did notsign unioncards until after a campaign ofunfair labor practices undertaken by an employer to defuseor undermine the employees' organizing initiative.MerrittMotor Company,181NLRB 1099, 1106 (1970);MidMissouri Motors,194 NLRB 505, 510-51'1(1971).TheGeneralCounsel contends, in summary, that"Respondent's actions in soliciting' grievances, from andmaking promisesto virtually all' of its employees andsubsequently - within a matter of six (6) days - grantingsubstantialwage increasesand other benefits to allemployees with full knowledge of their concerted activitiesamountedto a grossviolation of Section 8(a)(1) of the Act.Further, these unfair labor practices were a `pervasive', andIIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all-purposes.`outrageous' course of action to eliminate and thwart theemployees' attempts to obtain union representation. Thus,Respondent's actions .:. require along with othertraditional r e m e d i e s the entry of a bargaining-order as `.. .the only effective remedy.'" N.L.R.B. v. Gissel PackingCo., 395 U.S. 575, 614 (1969). 1agree.Upon the basis of the foregoing fmdings of fact, andconclusions of law, upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended: 'ORDER1The Respondent Bookland, Inc.; Holyoke, Massachu-setts, its officers, agents,successors, and assigns, shall:1.Cease and desist from:-(a)Coercively interrogating employees concerning unionmembership and activities.(b) Soliciting and adjusting grievances, and promising orgranting wageincreasesoranyother employment benefitsto employees for the purpose of undermining or thwartingtheir union membership and activities.(c)'In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights-under Section 7 of the Act.2.Take the following affirmative action:(a) Upon request, recognize and bargain collectively withLocal 1459, Retail Clerks International Association, AFL-CIO, as exclusive -representative of its employees in thefollowing appropriate - unit and embody in a signedagreementany understanding reached:All full time and part time employees of Respondentemployed at its retailstoreslocated at .2217 North-hampton Street, Holyoke, Massachusetts, 1490 Memo-rialDrive, Chicopee, Massachusetts, and in the King'sGate Plaza, Northhampton, Massachusetts, exclusiveof managers, executive, administrative, professionalemployees, guards and all supervisors as defined inSection 2(11) of the Act.(b) Post at its three stores copies of the attached noticemarked "Appendix B."2 Copies ofsaid notice,on formsprovided by the Regional Director for Region 1, afterbeing duly signed by Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuousplaces, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondentto insurethat saidnotices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.2In the eventthatthe Board'sOrder isenforced bya Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the NationalLabor Relations Board"shall read"Posted Pursuantto a Judgmentof theUnited StatesCourt of Appeals Enforcing an Order ofthe National Labor RelationsBoard." BOOKLAND, INC.41APPENDIX AAugust 6, 1974In accord with my discussions with most of our Booklandstaff during the past few days, I am pleased to announcethe following changes in our wage and benefit program:DEFINITIONS: Employees who regularly work 40 hours perweek are considered full time employees.Employees who regularly work at least 30 hours per weekare considered regular part time employees. In order thatasmany people as possible, may qualify for benefits,managementwillmake every effort to make 30 hours ofwork available to persons who are now working 27, 28 or29 hours on a regular schedule.HOLIDAYS ON WHICH THE STORE IS CLOSED: All full timeand regularly scheduled part time employees will getholiday pay at straight time rate on holidays when thestoresareclosed providedthey work their scheduledworking day before and their next scheduled working dayafter the holiday and provided they work one day duringthe week in which the holiday occurs. Full time employeeswill be paid 8 hours straight time holiday pay. Regularlyscheduled part time employees will be paid straight timefor the hours they would have been regularly scheduled towork on that holiday day.HOLIDAYS ON WHICH THE STORE IS OPEN: All employeeswho work on Company recognized holidays when the storeis open will receive 1-1/2 time for all hours worked on thatholiday.VACATIONS: Will be paid to all Full time employees and toregular part time employees on the following basis:One week after one year continuous uninterruptedservice.Two weeks after two years continuous uninterruptedservice.Three weeks after ten years continuous uninterruptedservice.Eligible employees will be paid vacation pay for each weekof vacation on the basis of their regularly scheduled workweek. Employee will be eligible for vacation pay on theanniversary of his/her employment date.SICK DAYS: Regular full time employees will receive 3 dayssick leave per, year after one year of continuous uninter-rupted service with company which may be used for bonafide illness ,anly where necessary. Company may require a,doctor's certificate as proof of illness if necessary.Regular full time employees will receive 5 days sick leaveper year after five years on continuous uninterruptedservice and seven days sick leave per year after ten yearson continuous uninterrupted service.Above sick leave when not used in any year may beaccumulated up to a total of fifteen, days.HEALTH INSURANCE: The company will arrange for and paythe cost in full of individual coverage under the company'sBlue Cross Blue Shield Master Medical Program (BlueCross's best currently available coverage) for all full timeand regular part time employees-after 30 days employment.Employees wishing to take advantage of family-dependen-cy coverage may do so by notifying the company andagreeing to pay the difference in the cost under the saidplan.LIFE INSURANCE: The company will pay the full cost of a$4000 life insurance policy for all full time employees.DISCOUNT: All employees will receive 20% discount onpersonal purchases.WAGE POLICY: The following wage policy will be imple-mented immediately for all employees effective from thisdate.Employees will be hired for a 3 month probationaryperiod at $2.10 per hour.After 3 months there will be an automatic increase to$2.20.After 6 months there will be an automatic increase to$2.25.After one year there will be an automatic increase to$2.30.Above time periods refer to continuous uninterruptedservice.All employees will be reviewed on January 1st and July 1stof each year for increases based on merit.PROFIT SHARING RETIREMENT PLAN: The company has aprofit sharing-retirement plan,membership in which isopen to all employees who have two full years of serviceand are 25 years of age as of the last Sunday in July of eachyear, and who regularly work 30 hours or more each weekand who is not, or does not become a participant in anyother pension or deferred profit-sharing plan to which'thecompany contributes. In the eight years of the plansexistence, the company has contributed an average of7.125% of each eligible employees total annual pay to theplan each year. The money is held in trust by the FirstBank and Trust Company, is invested in securities, and theincome from this money as well, as the capital fund itself isnot taxed to the employee until he receives it on his normalretirement date or date of disability. The company has, inthe past, notified employees of this plan as they becameeligible.This plan is subject to certain vesting 'require-ments.The company intends,periodically,to review companybenefits in order to make improvements when feasible andpractical based upon industry conditions and practices aswell as the company's financial ability.The company alsointendsto carryon periodic communications with itsemployees regarding company policies,wages, and work-ing conditions.BOOKLAND, INCMartin H. ZangerPresident